In the Supreme Court of Georgia



                                    Decided: April 19, 2021


                 S21A0162. TRUETT v. THE STATE.


      BOGGS, Justice.

      Christopher Everett Truett was convicted of malice murder

and related crimes arising out of the beating death of his girlfriend’s

two-year-old son, Wyatt Pruitt. He appeals, asserting as his sole

enumeration of error the trial court’s exclusion of certain character

evidence. For the reasons stated below, we affirm. 1



      1 The murder occurred on February 25, 2014. On September 15, 2014, a
Forsyth County grand jury indicted Truett for malice murder, felony murder,
aggravated battery, and child cruelty in the first degree. Truett was tried
before a jury from August 20 to 28, 2015 and found guilty of all charges. On
August 28, 2015, Truett was sentenced to serve life in prison without the
possibility of parole for malice murder, and 20 years to serve concurrently on
the child cruelty charge. The trial court merged the aggravated battery count
into the malice murder conviction, and the felony murder conviction was
vacated by operation of law. On August 31, 2015, Truett’s trial counsel filed a
timely motion for new trial, which was amended by appellate counsel on
December 2 and December 13, 2019. After a hearing, the motion for new trial
was denied on March 6, 2020. Truett’s notice of appeal was filed on March 30,
2020, and the case was docketed in this Court for the term beginning in
      1. The evidence at trial2 showed that on February 23, 2014,

Truett and the victim’s mother, Dawn Shutts, had been in a

romantic relationship for several weeks, and he had moved in with

her and her two children. Wyatt, the younger child, was feeling ill

and was “up and down all night.” On February 24, Truett told Shutts

that one of the family dogs had pushed Wyatt down the stairs. He

had a bruise over his eye but otherwise appeared fine, and Shutts

did not think much of it. As she left for work on February 25, she

noticed scratches on Wyatt’s eyes and made a doctor’s appointment

for him. Wyatt was crying and screaming and did not want Shutts

to leave. Truett was the only person with Wyatt that day.

      During the morning, Shutts received several text messages

from Truett: that his feelings were hurt because Wyatt didn’t like

him, that Wyatt was “tripping hard,” having temper tantrums,

harming himself, and that he had wet and soiled himself. Shutts



December 2020 and submitted for decision on the briefs.
      2 This Court no longer routinely considers sua sponte the sufficiency of

the evidence in non-death penalty cases. See Davenport v. State, 309 Ga. 385,
392 (4) (846 SE2d 83) (2020). But a review of the evidence here is relevant to
Truett’s enumeration of error.
                                      2
responded to the messages and told Truett to give Wyatt a bath.

Later, Truett sent still more messages: that Wyatt had fallen in the

tub and hurt himself and that a dog had pushed him down again.

Truett added, “Get home. Something’s wrong.” A few minutes later

Truett sent another message, “Get home now, baby.” Shutts

returned home to find Wyatt lying on the sofa, unresponsive. He was

“cold and stiff,” blood was coming out of his mouth, and he had

bruises all over his face and body that were not there earlier that

morning. Shutts exclaimed to Truett, “What did you do to my kid?”

Truett responded that Wyatt was still breathing, but Shutts saw

that Wyatt was not breathing and told Truett to call 911. Truett

“hesitated,” but then called and handed the phone to Shutts. The

911 dispatcher instructed her on how to perform CPR, and she

continued until the police arrived. When she looked up, Truett had

disappeared.

     A sheriff’s deputy took over CPR until paramedics arrived. He

observed that Wyatt’s face appeared “battered.” A paramedic who

arrived a few minutes later testified that Wyatt appeared to be dead,

                                 3
but he and other paramedics still attempted to revive him. They

transported Wyatt to the hospital, where an ER physician continued

attempts to revive him, although he testified that Wyatt was in

“complete cardiac standstill” and rigor mortis had already set in.

The physician testified that, based on the state of the rigor mortis

and lividity in the child’s body, he had been dead for over an hour

when he arrived at the hospital, approximately one-half hour after

the 911 call was placed. He also testified that Wyatt had numerous

bruises, scratches, and ruptured blood vessels in his face, as well as

bruises on his ears, extremities, and abdomen. He testified that the

abdominal injuries indicated bleeding from the liver, which required

a “high-energy force.” He concluded that Wyatt’s injuries were

“completely inconsistent” with a fall down the stairs and that the

injuries were not caused by CPR.

     A medical examiner and Director of Pediatric Forensic

Medicine for the Georgia Bureau of Investigation, who was qualified

without objection at trial as an expert in the field of pediatric and

forensic pathology, performed an autopsy on Wyatt’s body. She

                                   4
testified that Wyatt had suffered severe, multiple, wide-ranging

injuries due to beating, squeezing, twisting, and strangulation. She

observed extensive bleeding in the tissues of the head and bruises

and abrasions on his head, face, lips, and ears. She also observed

ruptured blood vessels in his face and marks on his mouth, jaw, and

neck that in her opinion were due to compression of the neck,

indicating an asphyxiation or strangulation event. Bilateral bruises

on the side of his head indicated that his head had been squeezed,

and his brain was markedly swollen. She also observed internal

bleeding in his genitalia, indicative of a twisting or squeezing injury.

In his abdomen, consistent with significant external bruising, she

observed extensive bleeding, primarily due to an 8-centimeter

laceration to his liver that she described as “huge” and “severe”; this

was the immediate cause of Wyatt’s death through loss of blood.

About 20 percent of Wyatt’s blood supply was pooled in the abdomen.

She also observed injuries to his diaphragm, right lung, pancreas,

and soft tissues of the abdomen. She concluded that the cause of

death was multiple blunt force injuries to the abdomen, such as

                                   5
punching or kicking, with blunt impact injuries to the head as a

contributing factor. In the medical examiner’s opinion, the injuries

were inflicted deliberately and were not due to falling down stairs,

CPR efforts, or medical intervention. 3

      In light of the severity of Wyatt’s injuries and Truett’s sudden

disappearance, the police immediately “pinged” Truett’s cell phone

number; the last location of the phone was in an overgrown, swampy

area behind the subdivision where Shutts lived. Officers set up a

perimeter around the area and began searching; Truett was spotted

“low crawling” in a creek bed, headed away from the subdivision.

Officers shouted for him to come out, but he continued to elude them

in the heavy underbrush and swamp until a K-9 officer brought in

an apprehension dog and announced that he was about to release


      3 Former medical examiner Dr. Joseph Burton testified for the defense
that in his opinion Wyatt’s injuries could have been caused by a fall down the
stairs or by efforts at CPR, and that the liver laceration “could. I’m not saying
it would” have occurred up to 24 hours earlier and been exacerbated, but not
caused, by CPR, although he acknowledged that CPR could not have
contributed to Wyatt’s death if he was already in rigor mortis when the first
deputy arrived. Dr. Burton acknowledged, moreover, that he could not explain
all of Wyatt’s injuries and stated, “I’m not telling the jury or the Court that [his
injuries] were caused by that fall. I’m just saying that the fall could cause the
injuries that I saw.”
                                         6
the dog and “that she will bite.” Truett then stood up and

surrendered. After he was arrested, the police discovered that at

some point he had removed the battery from his cell phone,

rendering the phone untraceable. During Truett’s police interview,

he gave inconsistent accounts of how the injuries to Wyatt occurred.

When a police sergeant remarked that Truett appeared to have skin

under his fingernails, Truett immediately began “picking” at his

hands and then attempted to urinate on his hands when he was

escorted to the restroom. Wyatt’s DNA was recovered from under

one of Truett’s fingernails.

     At trial, Truett testified and denied having harmed Wyatt. He

testified that he was a “great father” to his own four-year-old

daughter and that she stayed with him frequently. He presented

seven character witnesses who testified to Truett’s reputation for

positive conduct with children and for peacefulness. Truett further

testified that he ran away from Shutts’ home because he was

frightened when Shutts asked him, “What did you do to my kid?” He

acknowledged smoking marijuana on the day of Wyatt’s death and

                                 7
the day before, and that he was “aggravated” with Shutts and

wanted to go home “the whole time.”

      2. In his sole enumeration of error, Truett contends that a new

trial is required because the court erroneously prevented him from

asking his character witnesses “if they would be comfortable with

him around their children” or about specific instances of good

character. 4

      The relevant section of the Evidence Code is OCGA § 24-4-405,

which provides in its entirety:

            (a) In all proceedings in which evidence of character
      or a trait of character of a person is admissible, proof shall
      be made by testimony as to reputation or by testimony in
      the form of an opinion.
            (b) In proceedings in which character or a trait of
      character of a person is an essential element of a charge,
      claim, or defense or when an accused testifies to his or her
      own character, proof may also be made of specific
      instances of that person’s conduct. The character of the
      accused, including specific instances of the accused’s
      conduct, shall also be admissible in a presentencing

      4   In his brief here, Truett repeatedly asserts that the trial court
erroneously applied Georgia’s former Evidence Code in ruling on this matter.
It is clear from the transcripts of the hearing and the trial, however, that the
parties and the trial court relied upon the current Evidence Code, as well as
commentary and treatises discussing it.

                                       8
      hearing subject to the provisions of Code Section 17-10-2.
            (c) On cross-examination, inquiry shall be allowable
      into relevant specific instances of conduct.

(Emphasis supplied.)5 See generally Strong v. State, 309 Ga. 295,

313-314 (3) (845 SE2d 653) (2020) (discussing application of OCGA

§§ 24-4-404 (a) and 24-4-405 (b)).

      The trial court held a pretrial hearing on August 17, 2015. The

same day, the State and Truett filed numerous motions addressing

evidentiary issues. Among Truett’s motions was a “Motion for Pre-

Trial Ruling” in which he asked the trial court to allow character

witnesses for the defense to testify under OCGA § 24-4-405 (a) to

“the defendant’s reputation, demeanor and attitude toward and

around children” and to their “opinion as to defendant’s character

including specific, pertinent character traits exhibited by defendant

within the context of the charges against him.” During the argument

on this motion, the court and the parties discussed OCGA § 24-4-405




      5The italicized portion of the Georgia rule, among other provisions, does
not appear in the corresponding Federal Rule of Evidence 405.
            .

                                      9
(a) at some length, but subsection (b) and the exception regarding a

testifying defendant were never mentioned; Truett did not raise that

provision of the Evidence Code, nor was there any indication from

Truett at that time that he planned to testify. 6

     The court ruled that Truett could ask the character witnesses

if Truett was “a good father. He’s good around children. That would

be basically the extent. You just can’t get into specific acts of good

character. You can’t let the witness go on and on about, well, I’ve

observed him, you know, the kids.” At the hearing, Truett also

sought leave to ask the character witnesses whether they “would

trust him with their child.” The trial court ruled out that testimony

as going beyond a pertinent character trait, although it observed

that it was implied in the permissible testimony.

     At trial, after Truett had testified and his first character

witness had taken the stand, the permissible scope of the character

witnesses’ testimony was discussed again, and defense counsel


     6  While the provisions of OCGA § 24-4-405 (b) were discussed at other
points in the hearing, those discussions concerned other pretrial motions by
either the State or Truett.
                                    10
asked for “clarification” of the original ruling. Truett asked to

question   the   witnesses   regarding   Truett’s   “reputation   for

peacefulness,” and the trial court stated it would allow that line of

questioning. Once more, however, Truett did not raise the specific

provisions of OCGA § 24-4-405 (b), and there was no discussion of

that subsection with respect to his character witnesses’ testimony.

     In Truett’s motion for new trial, he argued that the trial court

erred in refusing to permit him to ask if the witnesses “would be

comfortable with him around their children” or about specific

instances of good character. He attached affidavits from four of his

trial witnesses providing specific examples of his behavior around

their children and of his peaceful character. The trial court denied

Truett’s motion for new trial on this ground, finding that any error

in excluding the disputed evidence was harmless. We agree, both

because the proffered testimony would have been cumulative and

because the evidence of Truett’s guilt was very strong.

     In determining whether the error was harmless, we
     review the record de novo and weigh the evidence as we
     would expect reasonable jurors to have done so. The test

                                 11
         for determining nonconstitutional harmless error is
         whether it is highly probable that the error did not
         contribute to the verdict.

(Citations and punctuation omitted.) Williams v. State, 302 Ga. 147,

153-154 (3) (805 SE2d 873) (2017); see also OCGA § 24-1-103 (a)

(“Error shall not be predicated upon a ruling which admits or

excludes evidence unless a substantial right of the party is affected. .

. .”).

         Here, the jury heard testimony from seven character

witnesses, and, despite the trial court’s earlier ruling, most of them

testified to numerous specific examples of Truett’s conduct with

children, including Wyatt and his brother as well as the witnesses’

own children or grandchildren. Tonya Watkins testified that she had

left Truett with her own children and had “never seen any kind of

issue as far as that’s concerned.” Patti Seiber testified that Truett

had interacted with her granddaughter. Jessica Rainwater testified

that she witnessed Truett being “attentive” to the children at a

family gathering, in particular to Wyatt after Shutts put him into a

car and then ignored the child while walking around talking on her

                                  12
phone. Rainwater also testified that Truett had watched her

daughter. Paul Walls testified that he observed Truett playing,

laughing, and joking with Shutts’ children “about the same as with

my own kids,” and keeping them from getting into trouble in a

neighbor’s yard when Shutts did not intervene. Walls further

testified that Truett had watched his children as well. Susan Truett,

Truett’s mother, testified that Truett’s interactions with Wyatt were

“normal” and that he had taken the initiative to get both Wyatt and

his older brother away from some “aggressive” dogs when their

mother did not do so. She also testified that she received a text

message from Shutts with two photos of Truett and Wyatt “asleep

on the couch, like a father and son.” The evidence presented by the

witnesses on Truett’s motion for new trial therefore was largely

cumulative of their trial testimony, merely elaborating on their

earlier accounts of Truett’s positive conduct with children and

peacefulness and giving additional specific instances of his conduct.

     Moreover, the evidence of Truett’s guilt was very strong. As

noted above, Wyatt suffered multiple severe injuries to many parts

                                 13
of his body, including internal organs, inflicted by a variety of

methods including multiple blunt force trauma. Truett’s expert

witness conceded that he could not explain all of Wyatt’s injuries as

possibly due to a fall or medical intervention. Truett was the only

adult present in the home when Wyatt died, he did not seek medical

aid for Wyatt despite his obvious severe injuries, and he was

reluctant to call 911 even after Shutts arrived. He then fled the

scene, disabled his cell phone, and attempted to elude the police. He

also gave conflicting accounts of how Wyatt’s injuries occurred and

made repeated attempts to remove potential evidence from his

hands.

     Any error by the trial court in limiting the witnesses’ testimony

therefore was harmless, as it is highly probable that any such error

did not contribute to the verdicts. See Henderson v. State, __ Ga. __

(3), 2021 Ga. LEXIS 7 (Case No. S20A1571, decided Feb. 1, 2021)

(exclusion of victim’s statement that he had been to prison, to the

extent it constituted a threat, was harmless both because

cumulative of other testimony that victim explicitly threatened

                                 14
appellant and because evidence of appellant’s guilt was “very

strong”); Keller v. State, 308 Ga. 492, 503 (5) (842 SE2d 22) (2020)

(“[I]n light of the strong evidence of [appellant’s] guilt,” refusal to

allow appellant’s witness to testify was “harmless error, if error at

all,” because it was highly probable that exclusion of evidence did

not contribute to verdict); Mitchell v. State, 293 Ga. 1, 3 (2) (742

SE2d 454) (2013) (exclusion of portions of appellant’s recorded

statement harmless when similar evidence admitted through

another witness).

     Judgment affirmed. All the Justices concur.




                                  15